Although I concur in the judgment, my reasons vary to some extent from those set forth in the majority decision.
Although the Civil Rules do not define what constitutes a "new trial" for purposes of Civ.R. 59, R.C. 2311.01 does define "trial" as follows: "A trial is a judicial examination of the issues, whether of law or of fact, in an action or proceeding." See, also, Columbus Packing Co. v. State ex rel. Schlesinger
(1922), 106 Ohio St. 469, 140 N.E. 376; and O'Connor v. Graff
(1959), 111 Ohio App. 398, 14 O.O.2d 411, 160 N.E.2d 374.
However, I agree that determination of a Civ.R. 12(B)(6) motion does not constitute a trial within the contemplation of either R.C. 2911.01 or Civ.R. 59, since R.C. 2311.02 defines "issues" as follows:
"Issues arise on the pleadings where a fact or conclusion of law is maintained by one party and controverted by the other. They are of two kinds:
"(A) Issues of law;
"(B) Issues of fact." See, also, R.C. 2311.04 and 2311.09.
As to the second assignment of error, some of the language could be construed as being inconsistent with our decision inTschantz v. Ferguson (1989), 49 Ohio App.3d 9, 550 N.E.2d 544. However, the result herein is not only consistent but required by Tschantz. In addition, dismissal of the individual parties is required by R.C. 2743.02(E).
As to the third assignment of error, the Court of Claims does have jurisdiction of equity claims when the state is the real party in interest. Here, the relief is, in reality, sought against the individual officers and employees of the state because appellant contends they are acting unlawfully. Accordingly, I concur in the opinion. *Page 368